 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBristol Consolidators, Inc., and Richard A. RinehartInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, GeneralTeamsters Union Local No. 564 and Richard A.Rinehart. Cases 6-CA-10307 and 6-CB-4064December 6, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn June 14, 1978, Administrative Law Judge Mel-vin J. Welles issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his remedy' and recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondents, Bris-tol Consolidators, Inc., Greenville, Pennsylvania,and International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, Gen-eral Teamsters Union Local No. 564, shall take theaction set forth in the said recommended Order, as somodified:1. Insert the following as paragraph B, I, (c):"In any like or related manner restraining orcoercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act."2. Substitute the attached Appendix B for that ofthe Administrative Law Judge.APPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT act as the collective-bargainingrepresentative of the employees of Bristol Con-solidators, Inc., unless and until we have beencertified by the National Labor Relations Boardas the exclusive bargaining representative ofsuch employees.WE WILL NOr give any force or effect to ourcontract with Bristol Consolidators, Inc., execu-ted on December 14, 1977, or to any modifica-tion, extension, renewal, or supplement thereto.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them by Section 7 of theAct.WE WIL. jointly and severally with BristolConsolidators, Inc., reimburse their present andformer employees, except those who joined usprior to their employment by the Company at itsGreenville, Pennsylvania, warehouse, for any in-itiation fees, dues, or other moneys paid or with-held from them pursuant to the aforesaid agree-ment or any agreement superseding it.INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, GENERAL TEAMSTERSUNION LOCAL No. 564DECISIONSAIFEMENT OF THE CASEMELVIN J WELLES. Administrative Law Judge: This casewas heard at Mercer, Pennsylvania, on December 8, 1977,based on charges filed June 14, 1977, and amended August25, 1977, and a complaint issued August 26, 1977, allegingthat Respondent Company violated Section 8(a)(1), (2),and (3) and Respondent Union violated Section 8(b)(1)(A)and (2) of the Act. The General Counsel and RespondentCompany have filed briefs.Upon the entire record in the case, including my obser-vation of the witnesses, and upon consideration of thebriefs, I make the following:FINDINGS OF FACTSee Isis Plumbing & Heating Co., 138 NLRB 716 (1962) for rationale oninterest payments.2 In par. B,I. of his recommended Order, the Administrative Lawss Judgeinadvertently failed to include the narrow cease-and-desist language "in an)like or related manner" which the Board traditionally provides in casesinvolving 8(aXI) violations. We shall modify the recommended Order andnotice accordingly.1. THE BUSINESS OF IHE EMPLOYER AND THE LABORORGANIZATION INVOLVEDRespondent Employer is a Pennsylvania corporation,with its principal office in Pittsburgh, Pennsylvania, and a602 BRISTOL CONSOLIDATORS. INC.warehouse facility at Greenville, Pennsylvania, where it isengaged in the business of transporting merchanidse forG. C. Murphy Co. During the 12-month period prior toissuance of the complaint herein, the Company performedservices valued in excess of $50,000 for G. C. MurphyCompany; during the same period, G. C. Murphy receiveddirectly from outside the Commonwealth of Pennsylvaniagoods valued in excess of $50,000 and sold products valuedin excess of $500,000. I find, as the Company admits, thatit is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act. Respondent Union is, asit admits, a labor organization within the meaning of Sec-tion 2(5) of the Act.I. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe facts of this case are not in dispute. The Companyoperated a warehousing facility at Bristol, Pennsylvania,until mid-December 1976. At that location it received bulkmerchandise and then, through another company, J & S,'also owned by John Ghaznavi, president and owner ofBristol Consolidators, delivered the merchandise to variousretail stores. It serviced J. C. Penney and Thrift Drugs.The Company had a contract with Local 470 for its Bristolwarehouse which does not cover any drivers. The contract,which had been submitted to and approved by the EasternConference of Teamsters before it became "binding," con-tains a provision to the effect that provisions of the Phila-delphia supplement to the National Master Freight Agree-ment were incorporated by reference.2A letter, referred toby several witnesses as an "addendum," was written byExecutive Director of Motor Transport Labor RelationsJoseph McCann, on August 12, 1974, and addressed to theCompany and Local 470, indicating the agreement of theparties that the Company would notify Local 470 of anypossible closing of the Bristol warehouse, that the Compa-ny would afford first opportunity to transfer to any newwarehouse opened in the geographical area of the EasternConference of Teamsters to Bristol employees, and thatLocal 470 would be the bargaining representative of anysuch newly opened warehouse, "subject ... to any appro-priate jurisdictional award by any body having authorityover such union jurisdiction."In August 1976, business at Bristol dropped off consider-ably. As a result, President Ghaznavi sought new business.He was told by G. C. Murphy Co. that he would getfreight from them if he relocated to Greenville, Pennsylva-nia. Ghaznavi notified his employees that he would be re-locating to Greenville, and that he would take any employ-ee there who wanted to move. Some of the employeesindicated their desire to do so. Ghaznavi also notified theUnion of these plans. He spoke with the cosecretary of theIJ & S employed drivers; Bristol Consolidators did not. J & S was undercontract at its Pennsylvania location (this Compan) also operated at severalother locations in various States) with Local 470 of the Teamsters.This latter contract provides for various grievance procedures and re-quires that transfers of operations be approved by a Conference Area Com-mittee.Eastern Conference of Teamsters Grievance Committee,Hutchinson (apparently an employer representative onthat committee), about his plans, and Hutchinson toldGhaznavi that he had to negotiate with any Teamsters lo-cal that had jurisdiction in the location he was selecting.On November 11, 1976, Ghaznavi met with CharlesMervine, then business agent of Teamsters Local 564, theRespondent Union here. Ghaznavi and Mervine discussed"terms" of a contract, including changes from the Local470 contract then in force to meet "local conditions." Afew days later, on November 14 or 15, Mervine told Ghaz-navi he should "go ahead and have the terms that havebeen negotiated ...printed up as a contract." Some timein December 1976, a contract was executed between theCompany and Local 564, effective January 2, 1977, andrunning to January 2, 1980. This contract contained a 61-day union-security provision.3In the middle of December 1976, operations at Bristolclosed. The Company moved all equipment, furniture, etc.,to Greenville and also purchased new equipment. It didnot actually begin operations at Greenville, because ofcomplications with beginning work for G. C. Murphy, un-til about January 17. Early in January some employeesfrom Bristol had reported to Greenville but left, tellingGhaznavi they could not wait and no longer wanted em-ployment. As a result, no former Bristol employee workedfor the Company at Greenville after operations began.Among the all new employee staff, hired by new CompanyManager Cagiano, there were at first only three warehouse-men. About the end of January, more warehousemen, aswell as drivers, were hired, and by the time of the hearingin the instant case, there were about 25 warehousemen, IIdrivers, 3 clericals, and a maintenance man employed.Both Company Manager Cagiano and Union BusinessAgent Mervine testified that the new employees were toldthey were obligated to join Local 564 after 61 days. Al-though not all employees joined Local 564 and there wasnever any request for an employee's termination as a resultof his not joining, many employees did join, and some exe-cuted dues checkoff authorizations. After the complaintherein was issued, Local 564 stopped collecting dues on theadvice of Eastern Conference of Teamsters officials.B. Discussion1. Contentions of the partiesThe General Counsel contends that the execution of thecontract containing a union-security clause between Re-spondent Company and Respondent Union on November14 or 15, covering Greenville, Pennsylvania, warehouse-men and truckdrivers, when Local 564 did not represent amajority of the Company's employees at Greenville, whichhad not yet begun to operate, violated Section 8(a)(1), (2),and (3) of the Act and that the Union violated Section8(b)(1)(A) and (2). Respondent Company 4 contends, indefense, that it "did merely that which the labor agree-Unlike the previous contract with Local 470. the new contract withLocal 564 covered Iruckdnsers as well as wvarehousemen4Respondent Union did not file a brief hbut denied. In its answer toi thecomplaint. hasing sviated the Act in an, way6(13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDments that it had entered into provided," i.e., that it had acontinuing contract with Local 470 and the Eastern Con-ference of Teamsters, terms of which provided for a contin-uing bargaining relationship with an appropriate local ofthe Teamsters, for any newly opened operation within theEastern Conference's jurisdiction. As a predicate to theforegoing contention, the Company asserts that its move toGreenville "was merely a relocation of an existing facility."To bolster this contention, the Company adverts to thefacts that all equipment was moved from Bristol to Green-ville and that all employees at Bristol were offered the op-portunity to transfer to Greenville.The Company further contends that it had a statutoryobligation to bargain about the "relocation" of its ware-house facilities. Had it "attempted to avoid bargainingwith the Union pursuant to its agreement, when it relocat-ed its operations to Greenville, it would have been subjectto an unfair labor practice based on a repudiation of thoseagreements and an attempted avoidance of the bargainingrelationship." Also, asserts the Company, when Ghaznaviand Mervine "negotiated" the new agreement, the Compa-ny was operating under the assumption that, at least initial-ly, Greenville would be manned by transferees from Bristoland that only "through a quirk of fate" did this not eventu-ate. As a corollary to this argument, the Company assertsthat some of the initial work force had transferred fromother Teamster locals and that the General Counsel didnot meet his burden of showing that "such transferees didnot constitute a majority of the work force." I reject thislatter argument out of hand, for the fact that some newemployees may have been members of other locals at otheremployers would in no event serve to indicate their desiresfor union representation at the Greenville location of thiscompany. Finally, the Company argues, alternatively, thatthe Greenville operation "constituted an accretion to theexisting bargaining unit."2. ConclusionsMost of Respondent Company's arguments are wellfounded in law but founder on the facts of this case. It istrue, of course, that a company about to "relocate," 5 andpossessed of a contract with a union containing clausessuch as the Company's contract did, is in something of adilemma. At a minimum it is obligated to consult and bar-gain with the incumbent bargaining representative con-cerning the relocation and its consequences and violatesSection 8(aX5) of the Act if it refrains from doing so. Ihave little doubt but that this Respondent was in goodfaith in believing its obligations extended to the point ofnegotiating a new agreement with a constituent member,Local 564, of the Eastern Conference of Teamsters. Goodfaith alone, unfortunately, is not a defense in situations ofthis kind. It is not a defense to recognize a minority union,even in the belief that it is or would be a majority union,International Ladies' Garment Workers Union, AFL-CIOI am not convinced that the term "relocate" is a "word of art" and, inany event, use it here merely to show that the Company was moving fromone location in Pennsylvania to another, a literal definition of the termregardless of whether the employees, or some of them, did or might havemoved along with the Company.[Bernard-Altmann Texas Corp.] v. N.LR.B., 366 U.S. 731,736 (1961). It is not a defense that the Company may havebelieved that the Greenville facility was an "accretion" tothe Bristol facility, if it in fact was not. And it is not adefense that the Company may have relied upon advicefrom officials of an employer association or the EasternConference of Teamsters in negotiating and executing thenew agreement.Thus, it is a fact that the new contract was executedbefore a single employee was hired for Greenville. It is alsoa fact that no employee from Bristol ever began work atGreenville.6These facts alone suffice to establish a primafacie case under Bernard-Alhmann, supra.The Company's actions in this case would be much moredifficult to assess vis-a-vis the Act's unfair labor practiceprovisions had it relocated only its warehousing operationsand had it continued to recognize Local 470 at the newlocation for the warehousemen. I suspect that under Boardlaw, as illustrated by cases such as General Cinema Corpo-ration and Its Wholly Owned Subsidiary, Gentilly WoodsCinema, Inc., 214 NLRB 1074 (1974), enfd. in relevant part526 F.2d 427 (5th Cir. 1976), and Hudson Berlind Corpora-tion, 203 NLRB 421 (1973), enfd. 494 F.2d 1200 (2d Cir.1976), the Company would have violated the Act even inthat hypothetical situation. But here-the contract beingwith a different union, albeit a constituent member of theEastern Conference of Teamsters, and covering a differentunit, for it includes truckdrivers--even the surface appealof a company continuing to recognize an incumbent forthe same unit at a new location is lacking. These criticaldifferences between the hypothetical situation posed aboveand the facts here also serve to make unavailing the de-fenses advanced by Respondent Company and to renderits reliance on various Board and court cases misplaced.Thus, the First Circuit's decision in N.L.R B. v. Die Sup-ply Corporation, 393 F.2d 462 (Ist Cir. 1969), involved amove of only 4 miles and was preceded by the company'srefusal to bargain with an incumbent union about themove and its effects, including a deliberate concealment bythe company of its plans to move. Furthermore, the courtagreed with the Board that the operations at the two loca-tions "were substantially the same." Similarly, in The Coop-er Thermometer Company, 160 NLRB 1902 (1966), enfd. inrelevant part 376 F.2d 684 (2d Cir. 1967), the company hadfirst unlawfully refused to bargain about a contemplatedmove, a majority of employees at the old location sought totransfer to the new one, and the new plant was "no morethan a continuance" of the old plant (id. at 1915). All othercases cited by Respondent are equally distinguishable fromthe instant situation. Some involved "runaway" shops, withthe move being specifically for the purpose of avoiding theobligation to bargain; others were similar to cases such asDie Supply and Cooper Thermometer; another involved thesubcontracting of unit work without bargaining.The fact that the addendum to the contract between Re-spondent Company and Local 470 provided that any newlyopened warehouse would be represented by Local 470, orany other local with jurisdiction over any such new loca-6 Ghaznavi's own testimony was that only a few of the Bnstol employeesevinced an) real interest in transferring to Greenville.604 BRISTOL CONSOLIDATORS, INC.tion, also provides no defense to Respondent Company'srecognition of Respondent Local 564. Although there isnothing invalid per se about such clauses, the Board hasmade clear that their implementation is only lawful when"the employees affected are not denied their right to have asay in the selection of their bargaining representative."Houston Division of the Kroger Co., 219 NLRB 388, 399(1975). See also Woolwich, Inc., 185 NLRB 783, 784 (1970);Schreiber Trucking Companv. Inc., 148 NLRB 697, 703(1964).The Company's argument that the Greenville operationconstituted an accretion has no legal merit. In the firstplace, there was nothing for the new warehouse to accreteto, for it did not open until the Bristol warehouse hadclosed. Secondly, the new operation, as noted above, in-cluded truckdrivers, and no truckdrivers had been em-ployed by Bristol Consolidators at the Bristol warehouse.Nor are there present here any of the kind of considera-tions (and there is no need to enumerate them) the Boardlooks to in determining whether or not a new operation isan accretion to an existing one.All things considered, I am impelled to find that theRespondent Company violated Section 8(a)(1), (2), and (3)of the Act, despite its "good faith," and that RespondentUnion, by accepting such recognition and because the con-tract contained a union-security provision, violated Section8(bXIXA) and (2) of the Act.Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSION OF LAWRespondent Employer and Respondent Union, by exe-cuting a contract containing a union-security provisioncovering the Employer's facility at Greenville, Pennsylva-nia, at a time when no employees had been hired and saidlabor organization did not represent a majority of the em-ployees, have engaged in unfair labor practices within themeaning of Section 8(aX 1), (2), and (3) on the part of Re-spondent Employer and Section 8(b)(IXA) and (2) on thepart of Respondent Union, affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.In view of the fact that the provisions of the unlawfullyexecuted agreement contained a mandatory union-securityclause, Respondents will be required jointly and severallyto reimburse all present and former employees, exceptthose excluded below, for all initiation fees, dues, or othermoneys paid or checked off pursuant to the unlawfulunion-security agreement with interest thereon to be com-puted as prescribed in Florida Steel Corporation, 231NLRB 651 (1977). Reimbursement, however, will not ex-tend to any such employees who may have voluntarilyjoined and been members of Respondent Local 564 priorto their employment by Respondent Company.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER7A. The Respondent, Bristol Consolidators, Inc., Green-ville, Pennsylvania, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Recognizing or dealing with Respondent Local 564as the bargaining representative of its employees unlessand until Local 654 has been certified by the Board as theexclusive bargaining representative of such employees.(b) Assisting Respondent Local 564 in any other man-ner to become the collective-bargaining representative ofits employees.(c) Giving effect to, performing, or in any way enforcingthe collective-bargaining agreement with Local 564 enteredinto on or about December 14, 1977, or to any modifica-tion, extension, renewal, or supplement thereto; provided,however, that nothing herein shall require Respondent Em-ployer to vary or abandon any wage, hour, seniority, orother substantive feature of its relations with its employeeswhich have been established in the performance of anysuch agreement or to prejudice the assertion by such em-ployees of any rights they may have thereunder.(d) Encouraging membership in, or activities on behalfof, Respondent Local 564 by discriminating against its em-ployees with respect to their hire, tenure, and terms andconditions of employment.(e) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Withdraw and withhold all recognition from Re-spondent Local 564 as the representative of its employeesfor the purposes of collective bargaining unless and untilsaid labor organization shall have been duly certified bythe Board as the exclusive representative of such employ-ees.(b) Jointly and severally with Respondent Local 564,reimburse each of its present and former employees, exceptthose who joined said labor organization prior to their em-ployment by Respondent Company at Greenville, Pennsyl-vania, for any and all initiation fees, dues, and othermoneys, if any, paid by or withheld from them pursuant tothe terms of the aforesaid collective-bargaining agreement.(c) Post at its Greenville, Pennsylvania, warehouse cop-ies of the attached notice marked "Appendix A." s CopiesIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeIts findings. conclusions, and Order. and all objections thereto shall bedeemed waived for all purposess In the event that this Order is enforced hb a judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational labor Relations Board" shall read "Posted Pursuant to a Judg-Continued605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof said notice, on forms provided by the Regional Directorfor Region 6, shall, after being duly signed by RespondentCompany's representative, be posted immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.B. The Respondent, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, General Teamsters Union Local No. 564, its offi-cers, representatives, and agents, shall:1. Cease and desist from:(a) Acting as the exclusive bargaining representative ofthe Respondent Company's Greenville, Pennsylvania, em-ployees for the purpose of collective bargaining unless anduntil it shall have been certified by the Board as the exclu-sive representative of said employees.(b) Giving any force or effect to the collective-bargain-ing agreement with Respondent Company executed on orabout December 14, 1977, or to any modification, exten-sion, renewal, or supplement thereto.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Jointly and severally with Respondent Company,reimburse each of Respondent Company's present and for-mer employees at the Greenville, Pennsylvania, warehouse,except those who joined Respondent Local 564 prior totheir employment by Respondent Company, for any andall initiation fees, dues, and other moneys, if any, paid byor withheld from them pursuant to the terms of the afore-said collective-bargaining agreement.(b) Post at its offices or meeting halls copies of the at-tached notice marked "Appendix B."9Copies of said no-tice, provided by the Regional Director for Region 6, shall,after being duly signed by Respondent Union's representa-tive, be posted immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any other material.(c) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."9 See fn. 8. supra.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT recognize or deal with Local 564 of theTeamsters as the representative of our employees un-less and until it has been certified by the NationalLabor Relations Board as the exclusive bargainingrepresentative of our employees.WE WILL NOT give any force or effect to the Decem-ber 14, 1977, agreement made with Local 564 or toany renewal, extension, modification, or supplementthereto.WE WILL NOT assist Local 564 in any other manner tobecome the representative of our employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WILL withdraw and withhold all recognitionfrom Respondent Local 564 as the representative ofour employees for the purposes of collective bargain-ing unless and until the said labor organization shallhave been duly certified by the Board as the exclusiverepresentative of such employees.WE WILL. jointly and severally with said Local 564,reimburse all present and former employees, exceptthose who joined Local 564 prior to their employmentat our Greenville warehouse, for any initiation fees,dues, or other moneys paid or withheld from thempursuant to the aforesaid agreement or to any agree-ment superseding it.BRISTOL CONSOLIDATORS. INC606